MEMORANDUM **
Hugo Cesar Sosa-Mendez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s 2004 order of removal. We dismiss the petition for review.
We lack jurisdiction over Sosa-Mendez’s petition for review in which he challenges only his 1991 deportation order, from which he did not appeal. Because Sosa-Mendez has failed to demonstrate a gross miscarriage of justice, he may not, at this point, collaterally attack his earlier deportation order. See Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir.1980).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.